PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



KENNETH S. TAYLOR,                               )
                                                 )     CASE NO. 5:19CV2212
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
DEUTSCHE BANK NATIONAL TRUST                     )
COMPANY, et al.,                                 )     MEMORANDUM OF OPINION AND
                                                 )     ORDER [Resolving ECF No. 1]
               Defendants.                       )




       Bankruptcy Judge Alan M. Koschik submitted a Proposed Findings of Fact and

Conclusions of Law for the Court’s review. ECF No. 1. Plaintiff has objected1 and Defendants

have not responded and the time to do so has passed. For the reasons stated below, the Court

adopts the Bankruptcy Court’s Proposed Findings of Fact and Conclusions of Law in part2 and

dismisses the non-core claims in their entirety with prejudice.




       1
        Plaintiff has filed his objection in the adversary case on the Bankruptcy Court’s
docket. See ECF No. 20 in United States Bankruptcy Court for the Northern District of
Ohio Case No. 19-05017-amk.
       2
          As explained in this Order, the Court does not fully adopt the Bankruptcy
Court’s rationale regarding the Rooker-Feldman doctrine’s application to Plaintiff’s claim
under the Truth in Lending Act (“TILA”). On other grounds, however, the Court finds
this claim is precluded and dismisses the claim.
(5:19CV2212)

                                           I. Introduction

       A. Mortgage

       This case stems from a promissory note for a home in Twinsburg, Ohio signed by

Plaintiff and his wife (“the Taylors”) in February 2006. ECF No. 1 at PageID #: 6. To purchase

the property, the Taylors signed a promissory note with Option One Mortgage Company

(“Option One”) in the amount of $84,500. Id.; Deutsche Bank Nat’l Trust Co. v. Taylor, 2013

WL 5442380, at *1 (Ohio Ct. App. Sept. 30, 2013). As collateral for the loan, the promissory

note granted Option One a mortgage on the property owned by the Taylors. Deutsche Bank Nat’l

Trust Co. v. Taylor, 2013 WL 5442380, at *1. Option One assigned the mortgage to Defendant

Deutsche Bank National Trust Company (“Deutsche Bank”) in June 2007. Id.

       The Taylors never made a monthly payment after March 30, 2007.3 Deutsche Bank Nat’l

Trust Co. v. Taylor, 2011 WL 345990, at *1 (Ohio Ct. App. Feb. 2, 2011). In November 2007,

the Taylors defaulted on the mortgage and Deutsche Bank filed a foreclosure action against them.

Deutsche Bank Nat’l Trust Co. v. Taylor, 2013 WL 5442380, at *1.

       B. Previous Litigation in Federal and State Court

       Although some of the claims raised before the Court are new, the underlying facts have

been litigated in the federal and state courts for over a decade.4


       3
        The Bankruptcy Court states this fact differently in its Proposed Findings of Fact
and Conclusions of Law. See ECF No. 1 at PageID #: 6 (“The Taylors have apparently
never made a payment on the Note.”).
       4
         The Bankruptcy Court described the litigation history in lengthy detail. ECF No.
1 at PageID #: 4-15. Before this case, there were three other cases pertaining to this
                                                                                       (continued...)

                                                  2
(5:19CV2212)

               1. State Case

       After Deutsche Bank filed an action that was dismissed in federal court5, it brought a

foreclosure action in state court. The state court entered a foreclosure decree and the appellate

court affirmed granting of summary judgment but reversed summary judgment on Plaintiff’s

counterclaims due to procedural error.6 Deutsche Bank Nat’l Trust Co. v. Taylor, 2011 WL

345990, at *3-5. On remand, the state trial court entered summary judgment in Deutsche Bank’s

favor on those counterclaims and the appellate court affirmed in part.7 Deutsche Bank Nat’l

Trust Co. v. Taylor, 2013 WL 5442380, at *1-4.




       4
         (...continued)
matter filed in federal court. See Case No. 5:07-cv-1840-SL; Case No. 5:10-cv-2766-
JRA; Case No. 5:11-cv-521-BYP. The most relevant prior federal case is Case No. 5:10-
cv-2766.
       5
          The first federal case was dismissed because Deutsche Bank filed the federal suit
before it was assigned an interest in the mortgage. See ECF No. 1 at PageID #: 6-7.
Accordingly, Deutsche Bank had no standing to bring the suit at the time it was filed and
the case was dismissed without prejudice. Id.
       6
          The Ohio appellate court reversed summary judgment in favor of Deutsche
Bank because it had not moved for summary judgment regarding the Taylors’
counterclaims against it. Deutsche Bank Nat’l Trust Co. v. Taylor, 2011 WL 345990 at
*4. On remand, after Deutsche Bank properly moved for summary judgment regarding
the counterclaims, the state court dismissed the Taylors’ counterclaims against it. ECF
No. 1 at PageID #: 10.
       7
         The appellate court reversed only with regard to the Taylors’ counterclaims
against Deutsche Bank’s former counsel, Defendant Manley Deas Kochalski LLC
(“Manley Deas”) because Deutsche Bank could not move for summary judgment on its
former counsel’s behalf. Deutsche Bank Nat’l Trust Co. v. Taylor, 2013 WL 5442380, at
*4. On remand, the trial court dismissed the counterclaims against Manley Deas without
prejudice for failing to provide proper service. ECF No. 1 at PageID #: 11.

                                                 3
(5:19CV2212)

               2. Case Number 5:10-cv-2766

       In 2010, while the first state appeal was pending, the Taylors filed claims against

Deutsche Bank under the Truth in Lending Act (“TILA”)8 in the Northern District of Ohio.

Taylor v. Deutsche Bank Nat’l Trust Co., 2010 WL 5463046, at *1 (N.D. Ohio Dec. 29, 2010).

The Court dismissed their claims as being barred by the Rooker-Feldman9 doctrine and precluded

by the state court’s prior judgment. Id. at *2. After the case was remanded and the Court further

explained the grounds for dismissal, the Sixth Circuit affirmed.10

       C. Property Sale

       Deutsche Bank purchased the Taylors’ property at a foreclosure sale. Deutsche Bank

Nat’l Trust Co. v. Taylor, 2016 WL 5724200, at *1 (Ohio Ct. App. Sept. 30, 2016). A state trial

court confirmed the sale and deed. Id. An appellate court affirmed. Id. at *5

       In 2017, the Ohio trial court entered an amended confirmation entry “for the sole purpose




       8
         Plaintiff also filed claims under the Real Estate Settlement Procedures Act, the
Fair Debt Collection Practices Act, and other state law claims. Taylor v. Deutsche Bank
Nat’l Trust Co., 2010 WL 5463046, at *1 (N.D. Ohio Dec. 29, 2010). These claims are
not relevant to the Court’s review of the Bankruptcy Court’s findings.
       9
        This doctrine’s name is derived from two cases: Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983).
       10
          In the first appeal, the Sixth Circuit reversed the matter for further proceedings
and specified that, on remand, the district court should explain its reasoning leading to
dismissal. See Taylor v. Deutsche Bank Nat’l Trust Co., 470 F. App’x 482, 485-86 (6th
Cir. May 23, 2013). On the second appeal, the dismissal was affirmed. ECF No. 31 in
Case No. 5:10-cv-2766-JRA.

                                                 4
(5:19CV2212)

of correcting the conveyance fee.” Deutsche Bank Nat’l Trust Co. v. Taylor, 2018 WL 893852,

at *1 (Ohio Ct. App. Feb. 14, 2018). Plaintiff filed four subsequent motions which were denied

and the appellate court affirmed the lower’s court disposition of the motions. Id. at *2-3.

       On August 7, 2018, the Ohio trial court issued a writ directing the Sheriff of Summit

County to evict the Taylors. ECF No. 1 at PageID #: 13. Plaintiff filed subsequent motions in

state court which were denied. Id. at PageID #: 14.

       D. Bankruptcy Proceeding and Adversary Case

       On September 27, 2018, Plaintiff11 filed a Chapter 7 bankruptcy petition in the United

States Bankruptcy Court for the Northern District of Ohio. Id. After filing a bankruptcy petition,

Plaintiff filed an adversary case12 in the Bankruptcy Court, raising six additional federal and state

laws claims not grounded in bankruptcy law including: (1) a claim challenging the validity of the

state foreclosure action and foreclosure deed, (2) a TILA claim, (3) a claim alleging that

Defendants Attorney Franks and Franks’ firm, Manley Deas Kochaski LLC (“Manley Deas”), are

unauthorized to serve as counsel for Deutsche Bank, (4) claims for adverse possession and “color

of title” under 42 U.S.C. §§ 1981, 1982, and 1983, (5) a claim for intentional infliction of




       11
         Taylor’s wife is not a party to the core bankruptcy proceeding or the adversary
proceeding.
       12
          Unlike the core bankruptcy proceeding, the debtor may raise federal claims
other than bankruptcy claims, in addition to state claims, related to the debt in bankruptcy
in an adversary proceeding. The Bankruptcy Court’s Proposed Findings of Fact and
Conclusions of Law were entered in Plaintiff’s adversary case, Case No. 19-05017-amk,
in United States Bankruptcy Court for the Northern District of Ohio.

                                                  5
(5:19CV2212)

emotional distress, and (6) a claim to quiet title to the property.13 After Defendants filed a

motion to dismiss, the Bankruptcy Court submitted a Proposed Findings of Fact and Conclusions

of Law recommending dismissal of the non-core claims. ECF No. 1.

        The Bankruptcy Court also dismissed the remaining core bankruptcy claims in the

adversary proceeding and subsequently issued an Order lifting the automatic stay imposed when

Plaintiff filed for bankruptcy. See id. at PageID #: 26-27. In addition to objecting to the

Bankruptcy Court’s Proposed Findings of Fact and Conclusions of Law, Plaintiff has appealed

the lifting of the bankruptcy stay.14

                                        II. Standard of Review

        A. Proposed Findings of Fact and Conclusions of Law

        Pursuant to 28 U.S.C. § 157(b)(3), the Bankruptcy Court must first determine whether

claims brought in an adversary proceeding are core or not core to the bankruptcy proceeding.

The Bankruptcy Court submits a proposed findings of fact and conclusions of law on the non-

core claims to the district court for review. Id. § 157(c)(1). Any final judgment on the non-core

claims shall be entered by the district court after de novo review. Id. Below, the Court conducts




        13
          Plaintiff also raises claims under 11 U.S.C. §§ 544 and 548, but unlike the
claims being considered by the Court, those are claims that are core to the bankruptcy
proceeding. ECF No. 1 at PageID #: 17. Accordingly, the Court cannot and does not
consider the merits of Plaintiff’s claims under the bankruptcy statute.
        14
          The appeal addresses the Bankruptcy Court’s Order granting the motion for
relief from the automatic stay. See Case No. 5:19-cv-2263-SL. The matter before the
undersigned is entirely different. The Court only needs to consider the six non-core
claims.

                                                  6
(5:19CV2212)

a de novo review of the Bankruptcy Court’s Proposed Conclusions of Law and Findings of Fact.

Id.; see also Fed. R. Bankr. P. 9033(d).

        B. Motion to Dismiss

        In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court must take

all well-pleaded allegations in the complaint as true and construe those allegations in a light most

favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). A

cause of action fails to state a claim upon which relief may be granted when it lacks “plausibility

in th[e] complaint.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 564 (2007). A pleading must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id. at 678. A pleading that offers “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid

of “further factual enhancement.” Id. at 557. It must contain sufficient factual matter, accepted

as true, to “state a claim to relief that is plausible on its face.” Id. at 570.

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. The plausibility standard is not akin to a “probability requirement,” but it

asks for more than a sheer possibility that a defendant has acted unlawfully. Twombly, 550 U.S.

at 556. Where a complaint pleads facts that are “merely consistent with” a defendant’s liability,


                                                    7
(5:19CV2212)

it “stops short of the line between possibility and plausibility of ‘entitlement to relief.’” Id. at

557 (brackets omitted). “[When] the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged       but it has not

‘show[n]’    ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Rule 8(a)(2)).

The Court “need not accept as true a legal conclusion couched as a factual allegation or an

unwarranted factual inference.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d 531, 539 (6th

Cir. 2012) (citations and internal quotation marks omitted).

                                           III. Discussion

        The Bankruptcy Court recommended dismissing all of Plaintiff’s non-core claims

including: (1) a claim challenging the validity of the state foreclosure action and foreclosure

deed, (2) a TILA claim, (3) a claim challenging Defendants Attorney Franks’ and Manley Deas’

role as counsel for Deutsche Bank, (4) adverse possession and “color of title” under 42 U.S.C. §§

1981, 1982, and 1983, (5) claim for intentional infliction of emotional distress, and (6) quiet title

to the property. The Court addresses each claim below respectively.

        A. Preclusion of Plaintiff’s Challenges to Foreclosure Action and Sheriff’s Sale

        Plaintiff challenges the validity of the state court foreclosure action and the sheriff’s sale.

The Bankruptcy Court held that Plaintiff’s claims were precluded under Ohio issue preclusion

law and that it must provide full and faith credit to the preclusive effect pursuant to 28 U.S.C. §

1738. ECF No. 1 at PageID #: 18-19. Issue preclusion, also known as collateral estoppel,

prevents a party from relitigating an issue decided by a court. O’Nesti v. DeBartolo Realty

Corp., 862 N.E.2d 803, 806 (Ohio 2007) (citation omitted). Issue preclusion applies when the


                                                   8
(5:19CV2212)

fact or issue (1) was actually and directly litigated in the prior action; (2) the court actually

determined the fact or issue in question; and (3) the party against whom issue preclusion is

asserted was a party, or in privity with a party, to the prior action. Wenglor Sensors, Ltd. v. Baur,

847 F.Supp.2d 1041, 1045 (S.D. Ohio 2012) (citations and quotations omitted).

        Plaintiff’s claim regarding the foreclosure sale and the deed are precluded. The Court of

Appeals of Ohio affirmed the trial court’s granting of summary judgment on the claims regarding

foreclosure.15 Deutsche Bank Nat’l Trust Co. v. Taylor, 2013 WL 5442380; Deutsche Bank Nat’l

Trust Co v. Taylor, 2011 WL 345990. The appellate court later affirmed the deed and overruled

Plaintiff’s challenge to it. Deutsche Bank Nat’l Trust Co. v. Taylor, 2016 WL 5724200, at *4-5

(Ohio Ct. App. Sept. 30, 2016). Plaintiff and Deutsche Bank were parties in the state case. All

of the elements of Ohio issue preclusion law are satisfied. Accordingly, Plaintiff’s claims

regarding the foreclosure action and deed are precluded and must be dismissed with prejudice.

        B. TILA Claim

        The Bankruptcy Court concluded that Plaintiff’s TILA claim under 15 U.S.C. § 1635 and

Bankruptcy Code fraudulent transfer claim16 pursuant to 11 U.S.C. § 548 should be dismissed

under the Rooker-Feldman doctrine and because these claims are precluded. For the reasons


        15
         Although the appellate court reversed in part for the counterclaims against
defense counsel, the appellate court affirmed the trial court’s granting of summary
judgment on the claims regarding Plaintiff’s mortgage.
        16
          Although the Bankruptcy Court applied the same rationale to dismiss both
claims, the Court may only review the dismissal of the TILA claim because it is a non-
core claim to the bankruptcy claim. See ECF No. 1 at PageID #: 19-21. The fraudulent
transfer claim, on the other hand, is a core claim under the jurisdiction of the Bankruptcy
Court.

                                                   9
(5:19CV2212)

explained below, the Court adopts the recommendation that Plaintiff’s TILA claim be dismissed

but does not fully adopt the Bankruptcy Court’s rationale.

               1. Rooker-Feldman Doctrine

       The Rooker-Feldman doctrine limits appellate review of state court judicial decisions (in

the federal judicial system) to the Supreme Court of the United States. Feldman, 460 U.S. at

476; Rooker, 263 U.S. at 416. The Rooker-Feldman doctrine is “confined to . . . cases brought

by state-court losers complaining of injuries caused by state-court judgment rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). But

“once the state adjudication is complete . . . . a federal court may be bound to recognize the

claim-and-issue-preclusive effects of a state court-judgment.” Id. at 293. In other words,

“normal preclusion jurisprudence, not Rooker-Feldman, would guide the federal court decision if

the state court reached a decision first.” Coles v. Granville, 448 F.3d 853, 858 (6th Cir. 2006)

(citing Exxon Mobil, 544 U.S. at 284). The doctrine should only apply when “a plaintiff

complains of injury from the state court judgment itself.” Id.

       The Bankruptcy Court characterizes the Sixth Circuit’s 2013 opinion affirming Judge

Adams’ dismissal as holding that “[d]ebtor’s claims were precluded from being relitigated . . .

pursuant to the Rooker-Feldman doctrine.” ECF No. 1 at PageID #: 20. According to the

Bankruptcy Court, the TILA claim before it was “equally precluded” under the Rooker-Feldman

doctrine. Id. The Bankruptcy Court misreads the Sixth Circuit’s opinion which did not affirm




                                                 10
(5:19CV2212)

the dismissal on the basis of Rooker-Feldman but rather because the claims were precluded.17 In

fact, the Sixth Circuit’s 2013 opinion does not mention the Rooker-Feldman doctrine.18

Moreover, the Sixth Circuit’s 2012 opinion remanding the case emphasizes that “the district

court reasoned that the Rooker-Feldman doctrine and res judicata barred all the Taylor’s claims.”

Taylor v. Deutsche Bank Natl. Trust Co., 2012 WL 1861117, at *2 (6th Cir. May 23, 2012). As

the Sixth Circuit recognized, these two doctrines are separate and distinct. See also Lance v.

Dennis, 546 U.S. 459, 466 (2006) (“Rooker-Feldman is not simply preclusion by another name.”)

The Bankruptcy Court conflates the two issues. Rooker-Feldman is a doctrine that recognizes a

federal district court’s limited original subject matter jurisdiction, while preclusion is an

equitable doctrine that prohibits parties from relitigating issues already decided.

       Rooker-Feldman cannot be invoked merely because Plaintiff raises “some independent

claim, albeit one that denies a legal conclusion that [the] state court has reached . . . . ” Exxon

Mobil, 544 U.S. at 293 (citations omitted). Raising a claim based on the same factual

underpinnings is insufficient to deprive the Court of jurisdiction under Rooker-Feldman. See

McCormick v. Braverman, 451 F.3d 382, 395 (6th Cir. 2006) (finding that Rooker-Feldman is



       17
            See ECF No. 31 at PageID #: 547 in Case No. 5:10-cv-2766-JRA.
       18
           See ECF No. 31 at PageID #: 547 in Case No. 5:10-cv-2766-JRA (“On remand,
the district court explained its denial, concluding that . . . the Taylors . . . were precluded
from relitigating [their claims] in federal court.”). Even in its original opinion remanding
the case the Sixth Circuit never suggested that the Court’s finding that the Rooker-
Feldman doctrine applied was correct. See Taylor v. Deutsche Bank Natl. Trust Co.,
2012 WL 1861117, at *3 (6th Cir. May 23, 2012) (“Liberally construed, however, the
complaint alleges several claims that do not obviously fall under the Rooker-Feldman
doctrine . . . .”).

                                                  11
(5:19CV2212)
“confined to those cases . . . when a plaintiff asserts before a federal district court that a state

court judgment itself was unconstitutional or in violation of federal law.”). Mere overlap

between a previous state case and a federal case does not implicate this limited doctrine. See id.

        Because the matter pertaining to the mortgage had been litigated and decided in state

court, and Plaintiff’s TILA claim does not challenge the judgment itself, the Bankruptcy Court

should have applied preclusion analysis irrespective of the Rooker-Feldman doctrine.

Nevertheless, the Court adopts the Bankruptcy’s recommended dismissal of these claims because

they are precluded, as explained below.

                2.Claim Preclusion

        The Bankruptcy Court concluded that Plaintiff’s TILA claim should be dismissed

pursuant to claim preclusion because they are “substantially identical” to his previous federal

claims. ECF No. 1 at PageID #: 20. “The preclusive effect of a federal-court judgment is

determined by federal common law.” Taylor v. Sturgell, 553 U.S. 880, 891 (2008) (citation

omitted). “Under the doctrine of claim preclusion, a final judgment forecloses ‘successive

litigation of the very same claim, whether or not relitigation of the same claim raises the same

issues as the earlier suit.’” Id. at 892 (citation omitted). In addition, in order for a federal

judgment to preclude a party in subsequent litigation, the party must have had a “full and fair

opportunity to litigate.” Id. (citation omitted). Dismissing cases with prejudice constitutes a

final judgment on the merits. See Wheeler v. Dayton Police Dep’t, 807 F.3d 764, 767 (6th Cir.

2015) (noting that although “dismissals without prejudice generally are not judgments on the

merits for claim preclusion purposes” the case was precluded because the prior action was


                                                   12
(5:19CV2212)
dismissed with prejudice) (citations omitted). Taylor’s prior TILA claim from 2010 was

dismissed with prejudice and affirmed by the Sixth Circuit. Accordingly, Plaintiff’s TILA claim

is precluded by the prior federal court’s ruling.

        Moreover, Plaintiff’s TILA claim is barred by the judgment in the state foreclosure action

under Ohio claim preclusion law.19 State court judgments must be given the same preclusive

effects in federal court. Hapgood v. City of Warren, 127 F.3d 490, 493 (6th Cir. 1997). The

Court “must look to the law of the rendering state to determine whether and to what extent that

prior judgment should receive preclusive effect in a federal action.” Id. (citation omitted).

Accordingly, Ohio law regarding preclusion determines the preclusive effect of the state court

judgment in Plaintiff’s foreclosure action on Plaintiff’s TILA claim. Under Ohio law, four

elements comprise claim preclusion:

        (1) a prior, final valid decision on the merits by a court of competent
        jurisdiction; (2) a second action involving the same parties, or their
        privies, as the first; (3) a second action raising claims that were or could
        have been litigated in the first action; and (4) a second action arising out
        of the transaction that was the subject matter of the previous action.

Id. (citation omitted).

        All four elements of claim preclusion under Ohio law are satisfied. There was a final,

valid decision on the merits against Plaintiff in the state foreclosure action. Second, this case

involves the same parties and their privies. Plaintiff could have raised his TILA claim in the


        19
          Preclusion applies to two separate court judgments, the state foreclosure action
and the federal action where Plaintiff previously raised a TILA claim that stems from the
mortgage at the center of this litigation. The preclusive effect of the foreclosure action is
analyzed under Ohio preclusion law while the latter is evaluated under federal common
law.

                                                    13
(5:19CV2212)
foreclosure action and is now barred from raising this claim in subsequent litigation. Finally,

Plaintiff’s current action arises out of the same transaction, namely the mortgage on the disputed

property. Against this backdrop, Plaintiff’s TILA claim is precluded under Ohio claim

preclusion law.

       C. Claims Against Deutsche Bank’s Counsel and Counsel’s Firm

       Plaintiff claims that the attorneys representing Deutsche Bank were not authorized to act

as Defendants’ attorneys. To survive dismissal, Plaintiff must set forth factual allegations in his

Complaint sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555. Plaintiff’s assertion stems from emails between Plaintiff and alleged employees from

Deutsche Bank.20 ECF No. 1 at PageID #23. As the Bankruptcy Court noted, “none of these

emails state that Manley Deas and Franks do not represent Deutsche Bank, nor do they contradict

[Franks’] simple statements . . . that he and his firm represent Deutsche Bank.” Id. at PageID #:

23-24. Moreover, Plaintiff’s claim is not plausible because Manley Deas, defense counsel’s firm,

has litigated on Deutsche Bank’s behalf regarding Plaintiff’s voluminous claims for years.21 Id.

The Bankruptcy Court correctly concluded that Plaintiff failed to state a claim because it is not a

plausible assertion.




       20
            See ECF No. 1 at PageID #: 12-13, 21-24, 45-47 in Case No. 19-5017-amk.
       21
          See Case No. 5:11-cv-521-BYP (listing counsel from Manley Deas as
representing Deutsche Bank); Deutsche Bank Nat’l Trust Co. v. Taylor, 2018 WL 893852
(Ohio Ct. App. Feb. 14, 2018) (same) Deutsche Bank Nat’l Trust Co. v. Taylor, 2016 WL
5724200 (same).

                                                 14
(5:19CV2212)
       D. Plaintiff’s Civil Rights Claims

                1. Color of Title - Sections 1981 and 1982

       Plaintiff asserts a claim for “color of title” under 42 U.S.C. § 1981 and 42 U.S.C. § 1982,

which prohibit race discrimination in making and enforcing contracts and the right to own and

lease property respectively. Race discrimination claims under 42 U.S.C. § 1981 are reviewed

under the same standards as race discrimination claims under Title VII. Jackson v. Quanex

Corp., 191 F.3d 647, 658 (6th Cir. 1999). Plaintiff must provide either direct evidence or

circumstantial evidence of racial discrimination.22 Chattman v. Toho Tenax Am., Inc., 686 F.3d

339, 346 (6th Cir. 2012). In his nearly 50-page Complaint, he provides neither direct nor

circumstantial evidence of racial discrimination.23 Plaintiff’s claim under § 1982 suffers from the

same defect. See Kuerbitz v. Meisner, 2018 WL 5310762, at * 5 (6th Cir. July 11, 2018) (noting

that the § 1982 claim was appropriately dismissed because the complaint “does not allege that the

defendant discrimination against him on account of his race . . . ”). Accordingly, any claims

raised under 42 U.S.C. §§ 1981 and 1982 must be dismissed.




       22
           When there is no direct evidence but circumstantial evidence, the Court should
analyze the circumstantial under the burden-shifting framework adopted in McDonnell
Douglas Corp v. Green, 411 U.S. 792 (1973). See Chattman, 686 F.3d at 346. Because
Plaintiff fails to even provide circumstantial evidence of racial discrimination, the Court
need not apply the McDonnell Douglas analysis.
       23
            See ECF No. 1 in 19-05017-amk.

                                                15
(5:19CV2212)
               2. Adverse Possession

                       a. Section 1983

       Plaintiff avers that he has adverse possession of the property and that this right to the

property is secured under 42 U.S.C. § 1983. Section 1983 claims can generally only be brought

against state actors, not private entities or individuals.24 Brotherton v. Cleveland, 173 F.3d 552,

567 (6th Cir. 1999). Because Defendants are private corporations and one private individual,

Plaintiff cannot raise Section 1983 claims against them. Moreover, Section 1983 allows

individuals to assert claims under the Takings Clause of the Fifth Amendment, but not adverse

possession claims. See Estes v. Toyota Fin. Serv., 2015 WL 222137, at *5 (E.D.N.Y. Jan. 13,

2015) (“It is well established, however, that 42 U.S.C. § 1983 and the Fifth Amendment only

prohibit government actors from taking private property without just compensation.”) (emphasis

in original). Because Defendants are private actors, Taylor has to failed to state a claim upon

which relief can be granted.

               b. Ohio Adverse Possession Law

       Even if the Court construes Plaintiff’s adverse possession claim under Ohio law,

Plaintiff’s claim must still be dismissed. “To prove adverse possession, claimants must show

that they had open, notorious, continuous, and adverse use and exclusive possession for 21



       24
          In limited circumstances, private parties may be sued under 42 U.S.C. § 1983.
See Wolotsky v. Huhn, 960 F.2d 1331, 1335-36 (6th Cir. 1992) (noting that a private
entity may be a state actor under the “public function” test, the “state compulsion” test, or
the “symbiotic relationship” test). Plaintiff pleads no facts to indicate Defendants are
actors of the state. Accordingly, Defendants cannot be considered state actors under any
of these tests.

                                                 16
(5:19CV2212)
years.” Koprivec v. Rails-to-Trails of Wayne Cnty.,102 N.E.3d 444, 447 (Ohio 2018). Plaintiff

has lived on the property for only a little over half of the statutory time requirement to be entitled

to the property under adverse possession. Accordingly, the Court dismisses Plaintiff’s adverse

possession and squatter’s rights claim with prejudice.

       E. Intentional Infliction of Emotional Distress

       The Bankruptcy Court also recommended dismissing Plaintiff’s claims for intentional

infliction of emotional distress. To make out a prima facie claim for intentional infliction of

emotional distress in Ohio, plaintiff must show that (1) defendants intended to cause emotional

distress, or knew or should have known that their actions would result in emotional distress; (2)

defendants’ conduct was extreme and outrageous; (3) defendants’ actions proximately caused

plaintiff’s emotional injuries; and (4) that plaintiff suffered serious emotional anguish. Miller v.

Curie, 50 F.3d 373, 377 (6th Cir. 1995) (citations omitted).

       Plaintiff fails to demonstrate that Defendants’ conduct was extreme and outrageous.

Plaintiff must provide evidence that Defendants’ conduct was “so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Yeager v. Local Union 20,

Teamsters, Chauffeurs, Warehousemen & Helpers of America, 453 N.E.2d 666, 671 (1983).

Plaintiff neither explains what conduct is outrageous nor how any of the Defendants’ conduct is

outrageous. As the Bankruptcy Court properly noted:

       Deutsche Bank’s alleged conduct was neither extreme nor outrageous.
       When the Taylors failed to make payments on the Note, Deutsche Bank,
       after years of litigation, foreclosed upon the Property. This is a legally-


                                       17
(5:19CV2212)
       sanctioned collection effort by a creditor seeking to recover its collateral
       upon default, not an extreme or outrageous act.


ECF No. 1 at PageID #: 26. Accordingly, Plaintiff’s claim for intentional infliction of emotional

distress must be dismissed.

       F. Quiet Title of the Property

       The Bankruptcy Court found that Plaintiff could not quiet title to the property because

title transferred to Deutsche Bank once the deed was recorded. ECF No. 1 at PageID #: 23.

Under Ohio Rev. Code § 5303.01, an individual may bring a civil action “against any person who

claims an interest therein adverse to him, for the purpose of determining such adverse interest.”

Deutsche Bank purchased the property at the foreclosure sale. As the Bankruptcy Court noted, a

sheriff’s deed on the property was properly recorded. ECF No. 1 at PageID #: 22-23. Once the

deed was recorded, “[t]itle to the Property . . . transferred to Deutsche Bank . . . .” Id. at PageID

#: 23; see also Deutsche Bank Nat’l Trust Co. v. Taylor, 2016 WL 5724200, at *1. Because the

title was transferred to Deutsche Bank and recorded, Plaintiff has no interest in the property to

contest. See Zordich v. Christiana Bank and Trust, 2015 WL 9583028, at *4 (N.D. Ohio Dec.

31, 2015) (“Ohio courts, however, have consistently determined that when a borrower voluntarily

signs a mortgage, that mortgage cannot be removed or extinguished through a quiet title action . .

. .” (citations omitted)); Gasper v. Bank of America, N.A., 133 N.E.3d 1037, 1045 (Ohio Ct. App.

2019) (finding dismissal appropriate because the plaintiff “can prove no set of facts entitling her

to recover on her quiet title claim. . . .”) Accordingly, Plaintiff’s quiet title claim must be

dismissed.


                                                  18
(5:19CV2212)
                                         IV. Conclusion

       For the reasons above, the Court adopts the Bankruptcy Court’s Proposed Findings of

Fact and Conclusions of Law for all claims except Plaintiff’s TILA claim. The Court rejects the

Bankruptcy Court’s rationale that Rooker-Feldman bars Plaintiff’s TILA claim but adopts the

conclusion that the TILA claim must be dismissed with prejudice, as explained above.

Accordingly, all of Plaintiff’s non-core claims are dismissed with prejudice. Plaintiff’s motion in

limine (ECF No. 5) is denied as moot.



       IT IS SO ORDERED.


  January 31, 2020                             /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                19
